TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-01-00432-CV




                               Martha Seward Oestreich, Appellant

                                                   v.

                                  Ronald David Seward, Appellee




         FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
             NO. 12,048, HONORABLE V. MURRAY JORDAN, JUDGE PRESIDING




                Appellant Martha Seward Oestreich filed her notice of appeal on July 31, 2001, and the

record was filed by January 23, 2002. Appellant=s brief was originally due to be filed by February 22,

2002. We extended the deadline for filing appellant=s brief to April 25, 2002. To date, appellant has not

filed her brief. We therefore dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b).




                                                __________________________________________

                                                Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Prosecution

Filed: August 8, 2002
Do Not Publish